DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they fail to label the element boxes in Figures 1-6. Without some indication as to the content of the boxes (or preferably symbols of the actual elements) it is not clear as to what the elements are and they are not explanatory to a reader as a quick method of determining the general background of the invention. See MPEP 608.02 and 37 CFR 1.84 (o) -- Legends --
Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a method for determining a peripheral nerve comprising steps of “determining stimulation candidates, selecting a stimulation candidate, determining a distribution vector and peripheral nerve” are considered abstract since said steps are calculations that be performed by a person by observing and calculating values in his/her mind. Furthermore, the steps as discussed above, if said steps are performed by a processor, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of “determining stimulation candidates, selecting a stimulation candidate, determining a distribution vector and peripheral nerve”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements or processor, wherein the generically recited computer elements or a processor do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/processor; and data gathering steps required to add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determination processes that entails observation and mathematical process by itself are not statutory and mathematical processes associated with a processor are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathias Davids (herewith Mathias et al.; “Prediction of peripheral nerve stimulation threshold of MRI gradient coils using coupled electromagnetic and neurodynamic simulations”).
With respect to claim 1, Davids discloses a method for determining a peripheral nerve stimulation during a magnetic resonance (MR) imaging of a patient in a MR scan unit for a MR pulse sequence, the method comprising (Abstract): determining a plurality of model-based candidate stimulations as a function of a unit vector potential of a gradient magnetic field generated during the MR imaging and candidate models for different object parameter values (Page 2, Introduction section, see second paragraph); selecting a model-based candidate stimulation as a stimulation model for the patient depending on an individual patient model for the patient, which is determined depending on the object parameter values of the patient (Page 3, see paragraph 3); determining a distribution of a vector potential of the gradient magnetic field acting on the patient, generated during MR imaging, as a function of a unit gradient current for a determined position of the patient in the MR scan unit (Pages 2 to 3, see section 2 titled Method, see first paragraph of section); and determining the peripheral nerve stimulation of the patient for the determined position based on the selected candidate stimulation, the determined distribution of the vector potential acting on the patient, and a gradient current of a gradient pulse of the MR pulse sequence (see page 4, section 2.2 Body model and nerve atlas, see first and second paragraphs).  
With respect to claim 4, Davids discloses the individual patient model is generated as a function of one or more individual object parameter values comprising: a size of the patient, a weight of the patient, a fat distribution of the patient, a muscle distribution of the patient, a body mass index of the patient, a sex of the patient, or combinations thereof (see page 2, section I. Introduction, first paragraph disclosing size of the imaging volume; see also page 4, section 2.2 Body model and nerve atlas, first paragraph).  
With respect to claim 6, Davids discloses the distribution of a vector potential acting on the patient is arranged on a cylindrical surface around the patient (see Figure 1).  
With respect to claim 7, Davids discloses the individual patient model is selected for individual MR imaging by comparing individual patient data with the candidate models (see Page 3, section 2.0 Gradient coils, first paragraph).  
With respect to claim 8, Davids discloses the individual patient data comprises the object parameter values of the patient (see Page 3, section 2.0 Gradient coils, first paragraph).  
With respect to claim 12, Davids discloses a stimulation determination device comprising: a candidate model determination unit configured to determine a plurality of model- based candidate stimulations as a function of a unit vector potential and candidate models for different patients (Page 2, Introduction section, see second paragraph); 30a selection unit configured to select a model-based candidate stimulation as a stimulation model for a patient depending on an individual patient model for the patient, which is determined depending on object parameter values of the patient (Page 3, see paragraph 3); a vector potential determination unit configured to determine a distribution of a vector potential of a gradient magnetic field, acting on the patient, generated during magnetic resonance (MR) imaging as a function of a unit gradient current for a determined position of the patient in a MR scan unit (Pages 2 to 3, see section 2 titled Method, see first paragraph of section); and a stimulation determination unit configured to determine a nerve stimulation of the patient for the determined position based on the selected candidate stimulation, the determined vector potential acting on the patient, and a gradient current of a gradient pulse of a MR pulse sequence (see page 4, section 2.2 Body model and nerve atlas, see first and second paragraphs).  

Allowable Subject Matter
Claims 2-3, 5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 13, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest pulse sequence optimization device comprising: a stimulation determining device configured to: determine a nerve stimulation of the patient for the determined position based on the selected candidate stimulation, the determined distribution of the vector potential acting on the patient, and a gradient current of a gradient pulse of a pulse sequence; a gradient strength determination unit configured to determine a maximum gradient current strength of the pulse sequence, in which an allowed maximum patient stimulation is not exceeded, based on the determined patient stimulation; and a pulse sequence optimization unit configured to adapt the pulse sequence to the determined maximum gradient strength based on the determined maximum gradient current strength in combination with the remaining limitations of the claim. 
With respect to claim 14, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance (MR) imaging system comprising: a stimulation determining device configured to: 32 determine a nerve stimulation of the patient for the determined position based on the selected candidate stimulation, the determined distribution of the vector potential acting on the patient, and a gradient current of a gradient pulse of the pulse sequence; a gradient strength determination unit configured to determine a maximum gradient current strength of the pulse sequence, in which an allowed maximum patient stimulation is not exceeded, based on the determined nerve stimulation of the patient; and a pulse sequence optimization unit configured to adapt the pulse sequence to the determined maximum gradient current strength in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR devices and methods for stimulation determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866